United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2779
                                   ___________

Marlyce K. Kemnitz,                   *
                                      *
      Plaintiff - Appellant,          * Appeal from the United States
                                      * District Court for the
      v.                              * District of North Dakota.
                                      *
Michael J. Astrue, Commissioner of    *      [UNPUBLISHED]
Social Security,                      *
                                      *
      Defendant - Appellee.           *
                                 ___________

                             Submitted: May 13, 2010
                                Filed: July 30, 2010
                                 ___________

Before RILEY, Chief Judge, LOKEN and MURPHY, Circuit Judges.
                              ___________

PER CURIAM.

       Marlyce K. Kemnitz applied for Social Security disability benefits, alleging an
onset date of December 15, 1998. Her last insured date was June 30, 2004. After an
evidentiary hearing, the Commissioner’s administrative law judge (ALJ) found that
Kemnitz suffered from chronic fatigue and early stage multiple sclerosis (MS) but
retained the residual functional capacity (RFC) to perform a full range of sedentary
work and therefore was not disabled. On appeal, the district court concluded that
substantial evidence on the administrative record as a whole did not support the ALJ’s
RFC analysis and remanded to the agency for further development of the record.
Kemnitz v. Barnhart, No. 1:05-cv-125 (D.N.D. Oct. 30, 2006).
       On remand, a second ALJ, after receiving additional medical records and
conducting a second evidentiary hearing, again denied disability benefits. The ALJ
found (i) that Kemnitz’s medical impairments as of June 30, 2004 -- mild to moderate
lower back degenerative changes, morbid obesity, and early stage and mild MS --
constituted either not severe impairments or severe impairments that did not reduce
her RFC below the medium exertional level; (ii) that testimony by Kemnitz and her
husband claiming extreme limitations on her ability to perform daily activities was not
credible and not supported by medical evidence; and (iii) that medical records after
June 30, 2004, including a third MRI brain scan in July 2006, showed her MS to be
“clinically stable.” The ALJ found that Kemnitz retained the RFC to perform the full
range of medium level work activity through June 30, 2004, and therefore was not
disabled as of her last day of eligibility for disability insurance benefits. See 20
C.F.R. § 404.1520(g).

       Kemnitz petitioned for judicial review of this final agency action. The district
court1 affirmed, rejecting Kemnitz’s contentions that substantial evidence does not
support the Commissioner’s adverse disability determination; that the ALJ improperly
discounted a February 2005 opinion of one treating physician that Kemnitz was not
able to work; and that the ALJ “changed the posture of the case” on remand by finding
that she never engaged in substantial gainful activity. Kemnitz v. Astrue, 2009 WL
1886652, at *1-2 (D.N.D. June 26, 2009). Kemnitz appeals, again raising the same
contentions. After careful review of the administrative record, we affirm for the
reasons stated in the thorough opinions of the magistrate judge and the district judge.
See 8th Cir. Rule 47B.
                         ______________________________



      1
        The HONORABLE DANIEL L. HOVLAND, Chief Judge of the United States
District Court for the District of North Dakota, adopting the Report and
Recommendation of the HONORABLE CHARLES S. MILLER, Jr., United States
Magistrate Judge for the District of North Dakota.

                                         -2-